Case 2:21-cr-20228-LJM-APP ECF No. 6, PagelD.10 Filed 04/19/21 Page 1of5
AO 199 (EDMI 03/2021) Order Setting Conditions of Release Page_1l of _5

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America )
)
Vv. )
) Case No. 2:21CR20228-001
Deanna Barash }
)
)

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42
U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing
before making any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve
a sentence that the court may impose.

The defendant must appear at (if blank, to be notified) :

Theodore Levin U.S. Courthouse, Room 114, 231 West Lafayette Boulevard, Detroit, MI 48226
. Place

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 

 
Case 2:21-cr-20228-LJM-APP ECF No. 6, PagelD.11 Fi

ed 04/19/21 Page 2of5

 

[-] © The defendant is placed in the custody of

(7) The defendant must:

AO 199 (EDMI 03/2021) Order Setting Conditions of Release Page 2 of 5
ADDITIONAL CONDITIONS OF RELEASE
IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

 

(See separate Agreement to Assume Custody of the Defendant).

(a) report, as directed, to:
Pretrial Services Agency.

|__| Probation Department.

[_] (b) continue or actively seek employment. Provide verificat
requested.

[_] (c) continue or start an education program and provide mon
officer.

[_] (d) not apply for or enter into any loan or other credit transa
permission of the pretrial services office or supervising ¢

(e) surrender any passport immediately and/or enhanced ide
as directed. Surrender Enhanced Driver's

ion to the supervising officer, as

thly verification to the supervising

ction without the previous written

yfficer.

tification to the supervising officer
License *** see section (x)

 

(f) not obtain a passport, enhanced identification or other in

[_] (g) abide by the following restrictions on personal associatic

|_| Travel restricted to the Eastern District of Michigan;

|_| Travel restricted to the State of Michigan;
Travel restricted to: The continental United States

ternational travel documents.

on, place of abode, or travel:

 

|_| Unless I have the previous consent of the pretrial se
or the court.

(h) avoid all contact, directly or indirectly, with any person }
witness in the investigation or prosecution, including but
list to be provided by U.S. Attorney;

[-] other persons:

srvices office, supervising officer

who is or may become a victim or
L not limited to:

 

(i) obtain medical or mental health treatment as directed by

[_] provide a co-payment for treatment costs as directe

[_] (j) for all probation and/or supervised release violations, all ¢
wi

under docket#

the supervising officer.

d by the supervising officer.

conditions in the Judgment Order
ll remain in effect.

[] (k) maintain residence at a residential reentry center as directed by the supervising officer.

 

 
Case 2:21-cr-20228-LJM-APP ECF No. 6, PagelD.12 Fi
AO 199 (EDMI 03/2021) Order Setting Conditions of Release

ed 04/19/21 Page 3of5

Page 3 of 5

[-] () teside at the bond address, and any changes in residenc¢ must be pre- approved by the

supervising officer.

[_] (m) not possess a firearm, destructive device, or other dangerous weapons. Remove all
firearms, destructive devices or other dangerous weapons from bond address and provide
verification to the supervising officer within 48 hours of release.

LJ (n) surrender any Concealed Pistol License (CPL) to the supervising officer within 48 hours

of release.

CO (0) not use alcohol:

[ Jat all.

[_] excessively.

[-] (p) not use or unlawfully possess a narcotic drug or other ca
U.S.C. § 802, unless prescribed by a licensed medical pr
any prescribed medications to the supervising officer an
by a licensed medical practitioner throughout supervisio
which is prohibited by federal law.

LI (q) submit to any testing required by the supervising officer
defendant/person under supervision is using a prohibited

ntrolled substances defined in 21
actitioner. Provide documentation of
any new medications prescribed
. Refrain from the use of marijuana

to determine whether the
substance. Testing may be used

with random frequency and include urine testing, the wearing of a sweat patch, a remote

alcohol testing system, and/or any form of prohibited sub

defendant/offender must not obstruct or attempt to obstru
accuracy of any prohibited substance screening or testing.

LI (r) participate in a program of inpatient or outpatient substa'
directed by the pretrial services office or supervising offi

L (s) participate in one of the following location restriction pr

requirements as directed:

stance screening or testing. The
ct or tamper with the efficiency and

nce abuse therapy and counseling if
cer.

ogtams and comply with

 

[.]@ Curfew. You are restricted to your residence
from. to

as directed by the pretrial services office or su

_] Gi) Home Detention. You are restricted to your re

employment; education; religious services; me

health treatment; attorney visits; court appearar

[_] Essential Leave may be granted t
appropriate by the supervising offi

[_] Discretionary Leave may be gran

deemed appropriate by the supervi

[_] (iii) Home Incarceration. You are restricted to 24
medical necessities and court appearances or ¢

by the court.

every day:

pervising officer; or

sidence at all times except for
dical, substance abuse, or mental
aces; court-ordered obligations;

o participant as deemed
cer.

ted to participant as
sing officer.

-hour-a-day lock-down except for
ther activities specifically approved

 

 
Case 2:21-cr-20228-LJM-APP ECF No. 6, PagelD.13 Fi
AO 199 (EDMI 03/2021) Order Setting Conditions of Release

ed 04/19/21 Page 4of5

Page 4 of 5

 

[_] (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home
incarceration restrictions. However, you must comply with the location or travel

restrictions as imposed by the court.

Note: Stand Alone Monitoring should be used in conjunction with global positioning

system (GPS) technology.

[_](t) submit to location monitoring as directed by the pretrial
officer and comply with all of the program requirements

services office or supervising
and instructions provided.

[-] You must pay all or part of the cost of the programs based upon your ability to pay as
the pretrial services office or supervising officer determines:

[-] @ Location monitoring technology as directed by the pretrial services office or

supervising officer;
(ii) Radio Frequency (RF) monitoring:

 

(iii) Global Positioning Satellite (GPS) monitoring;

(iv) Voice Recognition monitoring;
(v) Remote Alcohol Monitoring;
(vi) SmartLINK;

[_] (u) report within 24 hours to the pretrial services office, every contact with law enforcement

personnel, including arrests, questioning or traffic stops

[_](v) resolve all outstanding warrants as directed by the supervising officer.

[_](w) comply with all Sex Offender Registration and Notification Act (SORNA) requirements.

lV] (x) Surrender enhanced driver's license after obtaining a ge

 

eral driver's license

 
Case 2:21-cr-20228-LJM-APP ECF No. 6, PagelD.14 Fi
AO 199 (EDMI 03/2021) Order Setting Conditions of Release

ed 04/19/21 Page5of5

Page_5 of 5

 

ADVICE OF PENALTIES AND SANCT

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the imme
arrest, a revocation of your release, an order of detention, a forfeiture of any bond
and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is
than ten years and for a federal misdemeanor offense the punishment is an additic
year. This sentence will be consecutive (i.e., in addition) to any other sentence y4

It is a crime punishable by up to ten years in prison, and a $250,000 fine, ot

investigation; tamper with a witness, victim, or informant; retaliate or attempt to r

TIONS

S:
diate issuance of a warrant for your
l, and a prosecution for contempt of court

an additional prison term of not more
ynal prison term of not more than one
dU receive.

t both, to: obstruct a criminal

etaliate against a witness, victim, or

 

informant; or intimidate or attempt to intimidate a witness, victim, juror, informa

t, or officer of the court. The penalties

for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release r quire, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional|punishment may be imposed. If you are

convicted of:

(1)

an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you

will be fined not more than $250,000 or imprisoned for not more than|10 years, or both;

(2)

(3)
(4)

be fined not more than $250,000 or imprisoned for not more than five
any other felony — you will be fined not more than $250,000 or impris
a misdemeanor — you will be fined not more than $100,000 or impriso

an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will

ears, or both;
ned not more than two years, or both;
ed not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.

In addition, a failure to appear or surrender may result in the forfeiture of any bo

Acknowledgment of the Defendant

oi posted.

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to

obey all conditions of release, to appear as directed, and surrender to serve any sel

Bro. 's Signature

penalties and sanctions set forth above.

Aitorand Hi]

City and State

Directions to the United States Marsh

The defendant is ORDERED released after processing.

LIS

ntence imposed. I am aware of the

No keh

Ly Ad chspan?

 

 

The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that

the defendant has posted bond and/or complied with all other conditions for|release. If still in custody, the

defendant must be produced before the appropriate judge at the time and pl.

Date: April 19, 2021 s/David R. Grand

Judicial Officer ’s Signature

David R. Grand, U.S.

Printed name and title

ice specified.

2

Magistrate Judge

 

 
